Citation Nr: 0319353	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma of 
the thoracic spine, secondary to service-connected thoracic 
spine (T6) fracture residuals.

2.  Entitlement to service connection for a nervous disorder, 
to include as secondary to service-connected thoracic spine 
(T6) fracture residuals.

3.  Entitlement to an increased rating for thoracic spine 
(T6) fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2001, the 
Board remanded this case in order to obtain additional 
evidence and to address due process concerns.  In July 2002, 
the Board undertook additional development of these claims by 
means of a memorandum.  The case is again before the Board 
for appellate review.

The issue of entitlement to service connection for a nervous 
disorder, to include as secondary to service-connected 
thoracic spine (T6) fracture residuals, is the subject of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  Multiple myeloma of the thoracic spine is not shown to be 
etiologically or causally related to service-connected 
thoracic spine (T6) fracture residuals.

2.  Thoracic spine (T6) fracture residuals are manifested 
primarily by limitation of thoracic spine motion and thoracic 
vertebral deformity; neither thoracic spine ankylosis nor the 
prescribed use of a neck brace is shown.


CONCLUSIONS OF LAW

1.  Multiple myeloma of the thoracic spine is not proximately 
due to or the result of service-connected thoracic spine (T6) 
fracture residuals.  38 C.F.R. § 3.310(a) (2002).

2.  The criteria for a 20 percent, but no greater than 20 
percent, rating for thoracic spine (T6) fracture residuals 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5288, 
5291 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the case and 
Supplemental Statements of the Case issued in the development 
of this appeal.  In addition, the RO, in May 2001, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  It is also noted 
that he has been accorded pertinent VA examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for Multiple Myeloma of the Thoracic 
Spine, Secondary to Service-Connected Thoracic Spine (T6) 
Fracture Residuals

In order to establish service connection for a claimed 
disability as secondary to a service-connected disorder, such 
disability must be proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).

In the instant case, the veteran is seeking service 
connection for multiple myeloma of the thoracic spine, as 
secondary to his service-connected thoracic spine fracture 
residuals; in essence, he is alleging that these fracture 
residuals caused his multiple myeloma.  The medical evidence 
shows that multiple myeloma with a destructive lesion at T6 
was manifested in 1984, while the grant of service connection 
for thoracic spine fracture residuals clearly identifies that 
fracture as having involved the sixth thoracic vertebra (T6).  

However, the syllogism presented by the veteran - that he 
incurred a fracture of T6 while in service, that he later had 
multiple myeloma with involvement at T6, and that his 
multiple myeloma was accordingly caused by his service-
connected thoracic fracture - is not supported by any medical 
evidence that would prove that syllogism correct.  To the 
contrary, the medical findings contained in the record are 
virtually unanimous in concluding that there is no 
relationship between a fracture at T6, and multiple myeloma 
that was later manifested at that site.  The report of a 
February 1997 VA examination shows that the examiner noted 
that he had been asked to comment as to whether the veteran's 
inservice fracture to his thoracic spine was in any manner 
related to his multiple myeloma, and that "the answer to 
that would be no, [since] to my knowledge there have been no 
reports of multiple myeloma caused by a previous trauma."  A 
private chiropractor, in a statement dated in August 1997 
that was solicited by the veteran, noted that it was "a very 
interesting coincidence" that the multiple myeloma occurred 
at the level of his prior injury, and that, while "[t]here 
would seem to be some correlation between the two...to my 
knowledge, there is no evidence that supports a link between 
multiple myeloma and prior trauma."  The report of a January 
1998 VA examination includes a finding by the examiner that 
"[t]here is no obvious connection between the multiple 
myeloma and the fracture itself."  

In brief, the medical record is devoid of any finding whereby 
the veteran's multiple myeloma of the thoracic spine is 
deemed to have been the product of, or etiologically related 
to, his service-connected fracture residuals of the thoracic 
spine; rather, the record is replete with findings that there 
is, in fact, no such relationship.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim of service connection for multiple 
myeloma of the thoracic spine as secondary to the service-
connected thoracic spine fracture residuals.

III.  Entitlement to an Increased Rating for Thoracic Spine 
(T6) Fracture Residuals

Service connection for a disorder characterized as fracture 
of T6 with a pain syndrome was granted by the RO in April 
1996, at which time a 10 percent rating was assigned.  The 
veteran now contends that a higher rating is warranted.  

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  The 10 percent rating currently in effect for 
the veteran's residuals of a fracture at T6 contemplates 
moderate or severe limitation of motion of the dorsal 
(thoracic) spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2002).  A higher (20 percent) rating can be assigned for 
favorable ankylosis of the dorsal (thoracic) spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).

The report of the most recent VA examination of the veteran, 
conducted for rating purposes in October 2001, shows that he 
accomplished thoracic flexion to "only" 10 percent, that he 
was able to bend laterally 10 degrees in both directions, and 
that he was unable to extend his thoracic spine "at all."  
Notwithstanding any finding as to whether the limited 
thoracic motion exhibited by the veteran constitutes moderate 
or severe impairment, it must be noted that 10 percent is the 
maximum rating that can be assigned under the Schedule for 
limitation of thoracic spine motion.  It must also be noted 
that, while thoracic spine motion was inhibited, the thoracic 
spine was not shown to be ankylosed; there is no finding of 
ankylosis, and while thoracic spine motion was limited, 
thoracic spine motion was still accomplished.  While a 
private chiropractor, in an April 2002 statement, advised 
that a 30 percent rating under Diagnostic Code 5288, 
apparently based on unfavorable ankylosis, was appropriate, 
this statement must be balanced against the absence of 
clinical evidence of thoracic spine ankylosis.  Moreover, the 
diagnostic criteria, as set forth in the Code of Federal 
Regulations (CFR), are legal, as opposed to medical, 
standards; the chiropractor who submitted the April 2002 
statement has not demonstrated that he has the requisite 
legal training that would render probative his findings and 
conclusions as to the rating that should be awarded the 
veteran.

With regard to the question of functional impairment 
resulting from the veteran's thoracic spine fracture at T6, 
the Board notes that any such impairment is contemplated by 
the 10 percent rating assigned under Diagnostic Code 5291, 
which, as discussed above, deems the 10 percent rating that 
can be awarded under that criteria as the equivalent of 
severe disability, and is, as previously noted, the maximum 
rating that can be awarded for thoracic spine impairment, 
absent ankylosis.  See 38 C.F.R. §§ 4.40, 4.45 (2002); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

An increased rating can also be awarded for vertebral 
fracture residuals where there is no cord involvement, but 
where abnormal mobility requires use of a neck brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  However, the report 
of the October 2001 VA examination does not demonstrate that 
the veteran was wearing a neck brace at that time, that he 
has required the use of a neck brace, or that the use of such 
an appliance has been prescribed.  While this report does 
indicate "[t]he patient with full orthosis (sic)of both the 
thoracic and lumbar spine," it must be emphasized that the 
criteria for a higher evaluation mandate that a neck brace, 
as opposed to a thoracic or lumbar brace or girdle, be 
required.  

The Schedule also stipulates that a 10 percent rating can be 
awarded for demonstrable deformity of the vertebral body.  
The report of the most recent radiographic study of the 
veteran's thoracic spine, conducted by VA in February 1997, 
shows that there was compression deformity of the T6 
vertebral body, with further decrease in the vertebral body 
heights since a 1995 study.  The October 2001 VA examination 
report includes comments by the examiner that no new X-rays 
were conducted pursuant to that examination, inasmuch as old 
X-rays demonstrated a collapse of the vertebral body.

In brief, the medical evidence demonstrates limitation of 
thoracic spine motion, which is assigned a 10 percent rating, 
and deformity of the thoracic vertebrae, which is also 
assigned a 10 percent rating that is to be added to the 
rating assigned for limitation of motion or muscle spasm.  
See Diagnostic Code 5285.  The Board accordingly concludes 
that a 20 percent rating is appropriate for the veteran's 
thoracic spine fracture residuals.  However, a rating in 
excess of 20 percent cannot be awarded, in the absence of 
thoracic spine ankylosis or the need to use a neck brace.


ORDER

Service connection for multiple myeloma of the thoracic 
spine, secondary to service-connected thoracic spine (T6) 
fracture residuals, is denied.  A 20 percent, but no greater 
than 20 percent, rating for thoracic spine (T6) fracture 
residuals is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.


REMAND

The veteran is also seeking service connection for a nervous 
disorder, either as directly incurred during service or as 
proximately due to, or the result of, his service-connected 
thoracic spine fracture residuals.  A March 1999 VA medical 
record indicates diagnoses to include "depression related to 
medical disorders."  The veteran, however, has a variety of 
medical disorders in addition to his thoracic spine 
disability; a review of the medical evidence shows that he 
incurred a serious lumbar spine injury in 1965, underwent 
treatment for multiple myeloma in 1984, and is diabetic.  The 
Board is accordingly of the opinion that additional 
development of the record must be undertaken, in order to 
clarify whether his thoracic spine fracture residuals, and 
solely those fracture residuals, are the cause of any current 
mental problem manifested.

This case is accordingly REMANDED for the following:

1.  The veteran should be accorded a VA 
mental status examination, in order to 
ascertain whether a nervous disorder is 
currently manifested and, if so, whether 
it is as likely as not the sole product 
of his thoracic spine fracture residuals, 
or whether it is the product of his 
various medical disabilities, either 
singly, together, or in combination 
thereof.  All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination report.  
The veteran's claims folder is to be 
furnished to the examiner prior to this 
examination, for his or her review and 
referral.

2.  Thereafter, the RO should review the 
case, and determine whether service 
connection can be granted for a nervous 
disorder as secondary to the veteran's 
thoracic spine fracture residuals.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of 
this claim should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



